Case 1:19-cv-22613-MGC Document 95 Entered on FLSD Docket 07/13/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 1:19-cv-22613-MGC-Cooke
  MERWIN LARREAL,

                Plaintiff,
  VS.

  TELEMUNDO OF FLORIDA, LLC,

              Defendant.
  ____________________________________/
        DEFENDANT’S NOTICE OF FILING MOTION FOR RULE 11 SANCTIONS
              AND SUPPLEMENTAL LOCAL RULE 7.1 CERTIFICATE

         Defendant Telemundo of Florida, LLC (“Defendant”) hereby notices the filing of its

  Motion for Rule 11 Sanctions and Incorporated Memorandum of Law (“the Motion”), served

  on Plaintiff but not filed on June 16, 2020, which is attached hereto as Exhibit 1. The

  deposition transcripts and exhibits referenced in the Motion were previously filed with this

  Court in connection with Defendant’s Motion for Summary Judgment (D.E. 64) and

  Statement of Undisputed Facts (D.E. 65). Specifically, Plaintiff’s deposition excerpts can be

  found at (D.E. 74, Ex. A) and Diego A. Rincon’s deposition excerpts can be found at (D.E.

  74, Ex. G).

                   SUPPLEMENTAL LOCAL RULE 7.1 CERTIFICATE

         Defendant supplements the Local Rule 7.1 Certificate contained in the Motion as

  follows:

         After serving the Motion, counsel for Defendant conferred with counsel for Plaintiff

  via electronic mail and telephone in an effort to resolve the issues raised in the Motion but

  was unable to resolve the issues.

  Dated: July 13, 2020.

                                               1
Case 1:19-cv-22613-MGC Document 95 Entered on FLSD Docket 07/13/2020 Page 2 of 2



                                       Respectfully Submitted,
                                      SHULLMAN FUGATE PLLC
                                      Deanna K. Shullman
                                      Deanna K. Shullman (Florida Bar No. 514462)
                                      dshullman@shullmanfugate.com
                                      Giselle M. Girones (Florida Bar No. 124373)
                                      ggirones@shullmanfugate.com
                                      2101 Vista Parkway, Suite 4006
                                      West Palm Beach, FL 33411
                                      Tel: (561) 429-3619

                                      Lynn D. Carrillo (Florida Bar No. 364990)
                                      Lynn.carrillo@nbcuni.com
                                      NBCUniversal News Group
                                      NBCUniversal/Telemundo Enterprises
                                      One Telemundo Way
                                      Miami, FL 33182
                                      Tel: (786) 585-7142

                                      Attorneys for Defendant
                                      Telemundo of Florida, LLC




                                       2
